Mr. Justice Scott delivered the opinion of the Court: Aside from the objection the bill is not framed on the theory there had been an accounting between defendants and complainant as to all matters in difference between them, we do not understand the testimony as showing any definite sum had been agreed upon as due from defendants to the estate of Curran. How the court reached that conclusion upon the evidence, we are unable to comprehend. Certainly, there is nothing in the record as it comes before us, to warrant it. The testimony as to an admission any specific sum was owing to the estate of Curran, is so unsatisfactory that we can not regard anything as having been proven on that subject. That complainant is entitled to an account as prayed for in his bill is apparent, on examination of the testimony. Having ascertained that fact, the court ought to have referred the cause to a master in chancery to take and state an account between the parties. The earnings and expenses of the brig during the seasons she was used in the trade amounted to considerable sums of money. Consisting of many items arising out of a multi-tude of transactions, and running through a series of years, as they do, it would be a matter of great difficulty to adjust an account between the parties that would do justice. That is the appropriate work of a master, and the cause ought to have been referred, as is the usual practice in chancery. This was not done, nor did the court itself undertake to adjust the accounts between the several joint owners of the vessel. It based its decree on the assumed fact a sum certain was agreed upon and admitted to be due the estate of Curran by defendants, when no such thing was proven by any satisfactory evidence. The testimony comes before us in a confused mass, which would render it impracticable for us to adjust the equities between defendants and the estate of Curran, were we disposed to enter upon that work. According to the practice so often declared by this court, where accounts involve large sums of money, and the testimony as to the rights of parties is conflicting and unsatisfactory, the cause must be referred to a master to render a concise and accurate statement of the accounts, so that the same may be readily comprehended, and any objection taken passed upon understandingly. Moss v. McCall, 75 Ill. 190. Because that was not done in this case, the decree will be reversed, and the cause remanded. Decree reversed.